Filed 10/3/14 P. v. Garcia CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061221

v.                                                                       (Super.Ct.Nos. FVA1301991 &
                                                                         FSB1304267)
MANUEL FRANCISCO GARCIA,
                                                                         OPINION
         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Gerard S. Brown,

Judge. Affirmed.

         Lewis A. Wenzell, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Manuel Francisco Garcia was charged by felony

complaint in case No. FSB1304267 with two counts of first degree residential burglary.




                                                             1
(Pen. Code,1 § 459, counts 1 & 2.) Approximately one month later, he was charged in

another felony complaint (case No. FVA1301991) with one count of first degree

residential burglary. (§ 459, count 1.) Pursuant to separate plea agreements, defendant

pled guilty to count 1 in each case, acknowledging that both counts constituted strike

convictions, and agreeing that the trial court would sentence him to four years in each

case, with the sentence on one case to run concurrent to the sentence on the other.

Defendant subsequently filed a motion to withdraw his guilty pleas, alleging that his

attorney advised him that the two convictions only counted as one strike since the

sentences were being run concurrent. He contended that, if he knew he was subjecting

himself to liability for two strikes, he would not have entered the pleas. The court denied

the motion, concluding that defendant had not met his burden of showing he was

misinformed regarding the number of strikes in his cases. The court then sentenced him

to a total term of four years in state prison.2

         Defendant filed timely notices of appeal. We affirm.

                               PROCEDURAL BACKGROUND

         In case No. FSB1304267, defendant was charged with and admitted that, on or

about February 10, 2013, he committed the crime of first degree residential burglary, a

felony. (§ 459.)



         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

         2   The trial court struck the remaining count in case No. FSB130427.


                                                  2
       In case No. FVA1301991, defendant was charged with and admitted that, on or

about April 10, 2013, he committed the crime of first degree residential burglary, a

felony. (§ 459.)

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether the court abused its discretion in

denying his motion to withdraw his pleas. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               HOLLENHORST
                                                                         Acting P. J.
We concur:

KING
                          J.

MILLER
                          J.


                                             3